Case: 16-11236      Document: 00514011999         Page: 1    Date Filed: 05/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-11236
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 30, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MIGUEL ANTONIO MARTINEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:16-CR-21-2


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Miguel Antonio Martinez appeals his sentence for his guilty-plea
conviction of conspiracy to possess with intent to distribute methamphetamine.
He challenges the district court’s application of sentencing enhancements
under U.S.S.G. § 2D1.1(b)(12) for maintaining a premises for the purpose of
manufacturing or distributing a controlled substance and U.S.S.G. § 3B1.1(b)
for a role as a manager or supervisor in the conspiracy.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11236     Document: 00514011999     Page: 2   Date Filed: 05/30/2017


                                  No. 16-11236

      While our court reviews the district court’s application of the Sentencing
Guidelines de novo, United States v. Villanueva, 408 F.3d 193, 202-03 & n.9
(5th Cir. 2005), “[a] district court’s application of § 2D1.1(b)(12) is a factual
finding reviewed for clear error,” United States v. Haines, 803 F.3d 713, 744
(5th Cir. 2015), cert. denied sub nom. Iturres-Bonilla v. United States, 2017
U.S. LEXIS 2871 (May 1, 2017) (No. 16-8544). We also review for clear error
the factual finding that a defendant was a manager or a supervisor under §
3B1.1(b). United States v. Rodriguez-Lopez, 756 F.3d 422, 434-35 (5th Cir.
2014).
      For the § 2D1.1(b)(12) enhancement to apply, the drug-related activity
“need not be the sole purpose for which the premises was maintained.” Haines,
803 F.3d at 744 (quoting § 2D1.1(b)(12), comment. (n.17)); see United States v.
Romans, 823 F.3d 299, 321 (5th Cir.), cert. denied, 137 S. Ct. 195 (2016).
Martinez presented no evidence to rebut the assertions in the adopted
presentence report (PSR) that a principal purpose of the premises was drug
distribution. In light of the unrebutted PSR, United States v. Alaniz, 726 F.3d
586, 619 (5th Cir. 2013), the district court’s application of the enhancement
was not clearly erroneous.
      The § 3B1.1(b) role enhancement applies if (1) “the defendant exercised
managerial control over one or more of the other participants in the offense”
and (2) the offense involved five or more participants or was otherwise
extensive. Rodriguez-Lopez, 756 F.3d at 434-35. Martinez first argues that
the district court (1) failed to adequately explain its reasoning and (2) erred by
solely relying on the PSR. However, the district court considered the parties’
arguments, allowed the parties to submit evidence, and briefly explained its
reasoning, including the unrebutted adoption of the PSR’s more detailed
findings. See Alaniz, 726 F.3d at 619. The court’s explanation was adequate.



                                        2
    Case: 16-11236    Document: 00514011999      Page: 3   Date Filed: 05/30/2017


                                  No. 16-11236

See United States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013). Martinez has
not shown any procedural error.
      Nor has Martinez has shown any substantive error in the court’s
application of § 3B1.1(b). His distribution of methamphetamine to various co-
conspirators, who redistributed the drugs, and his direction of co-conspirators
show sufficient “planning and control” over the drug conspiracy.              See
Rodriguez-Lopez, 756 F.3d at 436; United States v. Akins, 746 F.3d 590, 610
(5th Cir. 2014). Lastly, although Martinez argues that the criminal activity
was not “otherwise extensive,” the district court ruled that the offense involved
five or more participants, and Martinez has not challenged that finding. As
either finding establishes the second element, this portion of his challenge is
inadequate to establish error. See Rodriguez-Lopez, 756 F.3d at 434-35; United
States v. Mergerson, 4 F.3d 337, 348 (5th Cir. 1993).
      AFFIRMED.




                                       3